Title: John Adams to Tristram Dalton, 2 May 1784
From: Adams, John
To: Dalton, Tristram


        
          My worthy Friend
          The Hague May 2. 1784
        
        I have recd, Yesterday, your obliging Letter of the fifth of December, having before received and answered as I Suppose, my Letter

Book of that time being at Paris, those of July and August.— These Letters have given me great Pleasure as they let me into the Spirit of the Times and of Affairs in a Country, whose Happiness interests me very much.
        It would be improper for me perhaps, if I were able to discuss the great Questions, which are Stated in your Letters.— I will not Say that Congress has Power enough: but I will venture to Say it is easy to give it, too much: and that I Should think very Seriously, before I should consent to give it any new Power, which is not already given it, by the Confederation. that an Army, or even the Nest Egg of an Army, ought to be held even in greater Detestation, than a national Debt. that both ought to be totally annihilated, as fast as possible, the one disbanded and the other paid off.—
        It is necessary, that the United States, Should be able to command a Revenue in War, and Act as a Nation in Negotiations abroad &c.— But they have done this to the Wonder of the World, under the present Confederacy, and why more Power should be required now, at the Peace, I know not.— The Raising of Funds for the Payment of the Interest of the Debt, is So easy a Thing for our States that it is amazing it should labour so much
        I have not time at present to enlarge, as I am preparing to go to Paris, where it Seems to be the Intention of Congress that I should reside for Sometime. But even this is not very clear.— I wish their was more decision, especially in very plain matters.— I expect to be at Paris by the 20 of May, and if my Family arrives in Europe they will meet me, at Paris, and there, I will put on my Cap of Patience, and wait the deliberations of an Assembly, which is slower and less determinate than their High Mightinesses.— You will continue, me your favours I hope, which are entertaining and instructive and if Congress will not afford Us political subjects for a Correspondence, We will revive Our Studies of Astronomy and Algebra, and fill our Letters with Figures and Diagrams.
        With great Esteem / your Friend & sert
        
          John Adams
        
      